Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.        Claims 1-7 drawn to an electronic circuit, classified in class G06F 11/106.
II.       Claims 8-9 drawn to a multiprocessor system (such as a multi-processor in central processing units)
III.	Claims 10-13 drawn to a method of (how to) monitoring an SEU rate and determining faults in an electronic circuit (by using such as testing device for monitoring an electronic circuit)
IV.	Claims 14 drawn to a spacecraft (such as a vehicle used for travelling in space).

The inventions are distinct, each from the other because of the following reasons:

2.         Inventions I – IV are related as combination and sub combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in other combinations (MPEP § 806.05(c)).  


In the instant case, the combination as claimed does not require the particulars of the sub combinations as claimed because Invention I is an electronic device; Invention II is a multiprocessor; Invention III is method of testing an electronic device; Invention IV is a spacecraft;  The combination has separate utility such as an electronic device  does not require other sub combinations II-IV because each sub combination (II-IV) has its separate utility such as (II) a multiprocessor (III) a method of monitoring an electronic device, and (IV) a spacecraft (such as a vehicle used for travelling in space).

In this example, an electronic device is one of the subcomponent devices of a multiprocessor or one of the subcomponent devices of a spacecraft (such as a vehicle used for travelling in space).  However, an electronic device is not a multiprocessor or a spacecraft and it does not require the entire multiprocessor or the entire spacecraft

3.           The examiner has required restriction between combination and sub combination inventions. Where applicant elects a sub combination, and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 

            Because these inventions are independent or distinct for the reasons given supra and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes is indicated as proper.
            Additionally, because these inventions are independent or distinct for the reasons given supra above and there would be a serious burden the examiner if restriction is not required because the inventions require a different field of search (particularly, keywords search), restriction for examination purposes is indicated as proper.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

5.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 

6.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111